DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a threshold value calculator calculates the threshold value based on the target speed”, on claim 3, and “the threshold value calculator calculates the threshold value based on the target position”, on claims 4 and 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear structural connections between the elements such as “a current position detector”, “a position comparator”, “a speed controller”, “a position controller”, and “a control switcher”, and “a threshold value calculator” within a recited system of the present application. For example, the recitation “a threshold value calculator”, on line 3 of claim 2, does not adequately recite the structural cooperative relationship of the threshold value calculator with any other components of the system. Therefore, the claim is incomplete due to the recitation of function/result that is not supported by the structural elements of the claim. Furthermore, Based on incomplete structure between the threshold value calculator with any other components of the system, how the threshold value calculator performs functions “calculates the threshold value based on the target speed” as recited in claim 3 and “calculates the threshold value based on the target position” as recited in claims 4 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (hereinafter Hashimoto, US 10,630,218 B2) in view of Iesaki (US 9,323,198 B2).
For claim 1, Hashimoto discloses a motor control device (Fig. 1 of Hashimoto discloses a motor control device  -- see Hashimoto, title, col. 1, lines 12-14 and col. 4, lines 35-41) comprising:
a current position detector that detects a current position of a driven object driven by an external motor (Fig. 1 of Hashimoto discloses a current position detector 3 that detects a current position of an external motor 2 for driving object as spindle of a machine tool – see Hashimoto, Fig. 1, col. 4, lines 36-39 and col. 5, lines 4-2. Hashimoto is silent for discloses detecting a current position of the driven object. However, Hashimoto discloses detecting a current position of the motor used to drive object, so it is obviously possible to specify the position of a driven object. For supporting, Iesaki discloses a current position detector 50 that detects a current position of a driven object 10 driven by an external motor 20 – see Iesaki, Fig. 1, col. 9, lines 4-7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Hashimoto to incorporate teaching of Iesaki for purpose of controlling position of driven object accurately);
a position comparator that compares the current position of the driven object with a target position (Hashimoto in view of Iesaki discloses Hashimoto’s position comparator 210/Iesaki’s position comparator 60 that compares the current position of the driven object (Hashimoto’s current position Pa 
a speed controller that subjects the motor to speed control based on a target speed of the driven object (Fig. 1 of Hashimoto in view of Iesaki disclose Hashimoto’s speed controller 220 that subjects Hashimoto’s motor 2/Iesaki’s motor 20 to speed control based on a target speed Vcmd of the motor 2 of Hashimoto/ target speed Vr of the driven object 10 of Iesaki – see Hashimoto, Fig. 1, col. 5, lines 24-32 and Iesaki, Fig. 1, col. 7, line 42);
a position controller that subjects the motor to position control based on the target position of the driven object (Fig. 1 of Hashimoto in view of Iesaki disclose Hashimoto’s position controller 210 that subjects Hashimoto’s motor 2/Iesaki’s motor 20 to position control based on a target position Pcmd of the motor 2 of Hashimoto/ target position Pr of the driven object 10 of Iesaki – see Hashimoto, Fig. 1, col. 5, lines 4-12 and Iesaki, col. 7, lines 42-43); and
a control switcher that switches control of the motor from the speed control to the position control when a difference between the current position and target position of the driven object becomes smaller than a predetermined threshold value (Figs. 1 and 5A of Hashimoto in view of Fig. 3 of Iesaki disclose Hashimoto control switcher 212 that switches control of the motor 2 from the speed control of Hashimoto/first control processing of Iesaki to the position control of Hashimoto/second control processing of Iesaki when a difference between Iesaki’s current position P and Iesaki’s target position Pt of the driven object 10 becomes smaller than a predetermined threshold value Pn – see Hashimoto, Figs. 1 and 5A-5B, col. 5, lines 13-23 and col. 8, lines 22-55;  and Iesaki, Fig. 3, col. 7, lines 23-38 and col. 8, lines 34-60).
For claim 2, Hashimoto in view of Iesaki disclose the motor control device according to claim 1, further comprising:

For claim 3, Hashimoto in view of Iesaki disclose the motor control device according to claim 2, wherein
the threshold value calculator calculates the threshold value based on the target speed (Fig. 3 of Iesaki discloses the threshold value calculator 60 calculates the threshold value Pn based on the target speed Vr= Vp -- see Iesaki, Fig. 3, col. 7, lines 65 and col. 8, equations 6-8).
For claim 4, Hashimoto in view of Iesaki disclose the motor control device according to claim 2, wherein
the threshold value calculator calculates the threshold value based on the target position (Fig. 3 of Iesaki discloses the threshold value calculator 60 calculates the threshold value Pn based on the target position Pr = Vp. (t-ta)+Pm -- see Iesaki, Fig. 3, col. 7, lines 66 and col. 8, equations 6-8).
For claim 5, Hashimoto in view of Iesaki disclose the motor control device according to claim 3, wherein
the threshold value calculator calculates the threshold value based on the target position (Fig. 3 of Iesaki discloses the threshold value calculator 60 calculates the threshold value Pn based on the target position Pr = Vp. (t-ta)+Pm -- see Iesaki, Fig. 3, col. 7, lines 66 and col. 8, equations 6-8).
Claims 6 is a method claim which is either same or similar to that of the “a motor control device” claim 1. The explanation is omitted.
For claim 7, Hashimoto discloses a non-transitory recording medium encoded with a motor control program comprising computer-implemented modules (Figs. 1 and 7 of Hashimoto disclose a non-transitory recording medium encoded with a motor control program comprising computer-implemented modules – see Hashimoto, Figs. 1 and 7-8, col. 5, lines  40-53) including:

a module that acquires a current position of the driven object (similar as explanation in claim 1 above);
a module that subjects the motor to speed control based on the target speed of the driven object (similar as explanation in claim 1 above);
a module that subjects the motor to position control based on the target position of the driven object (similar as explanation in claim 1 above); and
a module that compares a difference between the target position and the current position with a predetermined threshold value and switches control of the motor from the speed control to the position control when the difference becomes smaller than the threshold value (similar as explanation in claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THAI T DINH/Primary Examiner, Art Unit 2846